j
     '    ..,
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                         V.

                           Paulino Solano-Perez                                 Case Number: 3:19-mj-21413

                                                                                Michael JM
                                                                                Defendant's Attorne'
                                                                                                               FU_ED
    REGISTRATION NO. 82299298

    THE DEFENDANT:                                                                           MAR 2 6 2019
     IZI pleaded guilty to count(s) 1 of Complaint                                ~ERK, 11 .· ri·--,.,. ·~·r re ~
     D was found guilty to count(s)                                                                ~HER:·J
                                                                                              c:s ·: '·' . :T '· ;: c.:.            -~~~ie
         after a plea of not guilty.                                                  ----· · · ·"'·-··· ·· ·-·-···- - - -
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                           Count Number(s)
    8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

     D The defendant has been found not guilty on count(s)                   -~~~~~~~~~~~~~~~~~-




     0 Count(s)                                                                  dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   D TIME SERVED                             ~ /5       da11S                        days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, March 26, 2019
                                                                              Date of Imposition of Sentence
                          A,________
    Rece1vedu1r
                .    /~


                    ~:;;tt---      ----                                        ll!V
                                                                              HONORABLE F. A. GOSSETT III
                                                                              UNITED STATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                     3:19-mj-21413
